PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/472,020
Filing Date: 28 Mar 2017
Appellant(s): Norton, Pierce, O.



__________________
Kathleen Y. Rao and Bret E. Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 8-13, 15-16, 42, and 68 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Kanda, US 2011/0259749.
Kanda discloses a device equivalent to that as claimed. As shown in Figure 1, the device comprises a house including a wall, including various protruding pin structures (horizontally from the sides, and vertically downward from the bottom, See Figure 2, paragraph 0064) that can be considered as aligners; a flow cell nozzle 13 at a proximal end of the housing including an orifice 11 (sample inlet)(paragraph 0032); a sample interrogation region, tube 15 (cuvette) that is exposed to an optical mechanism 35, 37  (paragraph 0035, Figure 1); and a droplet deflector including plates 31 ( paragraph 0063, figure 1). 
As to claims 4-5 and 16, the device includes various collection tubes 40 (sample container and waste tank). (paragraph 0067, Figure 1).

As to claims 11-12, the device includes sample and sheath inlets 11, 12. (paragraph 0033, Figure 1). It is noted that the terms “inlets” and “outlets” are not structurally distinct. The respective inlets are not structurally defined in the claims. An inlet can be an opening, hole, orifice, port, etc. and such opening is structurally limited by referring to it as an inlet. An inlet can also be used as an outlet and vice versa.	
As to claim 13, the housing includes various electrical components (electrical connectors) connected to other structures including a controller. (paragraphs 0004, 05, 46, 63). 
As to claim 15, the device is sterile. (paragraphs 0044, 65).
As to claims 16 and 42, Kanda discloses the elements of claim 16 as noted above. Although not illustrated, the cell sorter 1 also comprises a flow supplying mechanism including a sample-liquid supplying system (sample input module) and a sheath-liquid supplying system (sheath fluid delivery subsystem). The sample-liquid supplying mechanism is adapted to supply the flow-defining block 10 with a sample liquid containing a cell particles P dyed with a fluorescent labeling reagent, and the sheath-liquid supplying system is adapted to supply the flow-defining block 10 with a sheath liquid. (paragraph 0032). 
As to claim 68,  the device includes deflector structures, walls, and oscillator 16 and other structures (agitators, paragraph 0044, Figure 1).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 3, 6, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda.
The Appellant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
As to claim 3, Kanda does not specify that the protrusions are ball tipped.
It would have been within the predictability, knowledge, and routine skill of one of ordinary skill in the art to recognize that the connective structure Kanda may comprise pins of various shapes including ball tipped to engage a complimentary shape of the corresponding connective structure. It would have been an obvious matter of design choice to have ball shaped pins, since such a modification would have involved a mere change in the shape of a 
As to claim 6, Kanda does not specify that the sample collection containers are screw threaded to the housing. 
It would have been within the predictability, knowledge, and routine skill of one of ordinary skill in the art to recognize that the sample containers of Kanda may be attached to the housing via various known means, including screw-threading in order to maintain the containers in a stable, stationary position during the operation of the device. 
As to claim 43, Kanda does not specify that the sheath fluid delivery subsystem comprises a sterile pliant container. 
It would have been within the predictability, knowledge, and routine skill of one of ordinary skill in the art to recognize that the subsystem of Kanda my comprise conventionally known sterile supply containers such as a tube, nozzle, bag, etc. manufactured from a polymer, plastic or similar material to allow a sheath fluid to be supplied with minimal risk of contaminants entering or existing within the system.
Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda as applied above, and further in view of Neas et al., US 2006/0118167.
 Kanda et al. does not disclose a sheath fluid delivery system comprising first and second pliant containers in a housing as claimed. 
Although not specifically required, provided for in the claim, it is presumed that the “configured to” clause requires that the second pliant container to be structurally fluidically connected to the first reservoir in order for it function as recited.

It would have obvious to one of ordinary skill in the art at the time of the invention to provide the containers in a housing to provide protection for outside environmental contaminants and undue influences of pressure to provide for a disposable supply, that provide for an accurate flow of variable volumes of sterilized sheath fluid as taught by Neas to a flow cytometer such as that of Kanda. 
(2) Response to Argument
It is noted that Appellant’s arguments are the same or similar to those previously addressed in the Final Office Action. 

Groups I and II
…the wall comprising an aligner configured to align the housing with a particle sorting system.
Appellant provides various figures and a description of such figures indicating what is considered to be equated to the broad aligner. 
However, it is noted that while the claims are read in light of the specification, limitations disclosed in the specification, but not specifically claimed will not be read into the claims. It is noted that an aligner is not specifically structurally defined within the claims. The phrase “configured to align the housing with a particle sorting system” is directed to the intended use with a broad unclaimed, structurally undefined particle sorting system”. The particle sorting system is not an element of the claimed apparatus, but is mentioned in terms of intended use. Furthermore, it is noted that aligning structures does not require any structural connection between structures. Structures can be subjectively considered as being relatively aligned without being structurally connected. One can use various structural points/locations of structures to align structures relative to some other structure and refer to such structural points as aligners. A claim is only limited by positively recited elements. If Appellant intends for the aligner to be some specific structure then the claim should be amended to provide for such. Placing the phrase “configured to…” before each every phrase that provides for a possible use of a broad structure with a further unclaimed broad structure does not necessarily provide for a further structural limitation of the claimed invention.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. 
The claims are directed to an apparatus (defined by the positively claimed elements listed in the claim) not a process of use with further unclaimed materials or structures. There is no requirement for the claimed apparatus to ever be used with or relatively “aligned” with any broad, unclaimed, structurally undefined, “particle sorting system” nor any other structure. One can choose to visually arrange in line, line-up (align) the invention or any other object relative to any other object as one desires using any chosen point or structure of the invention as a point of reference for such alignment with a broad, unclaimed particle sorting system.
	The apparatus of Kanda includes numerous structural locations and structures (including 12, 37, and other unlabeled structures) extending from a wall (“protrusions” of claim 2 that are not required to extend/protrude in any specific direction relative to anything) that can be employed as “aligners”. See for example Figures 1 and 2. 

As directed to the housing, Appellant states:
“As shown above in FIG. 2, element 10 may be detached from element 20 which may further be detached from element 30. As such, the sample conduit and flow channel of Kanda, to which the Examiner equates the claimed flow cell nozzle and cuvette, are contained in a housing (element 10) that is entirely separate and detachable from the housing (element 30) that contains the deflectors. As such, each of the detachable elements of Kanda form separate housings, not one housing that fully contains each of a flow cell nozzle, cuvette, and droplet deflector. Thus, Kanda does not teach a particle sorting module comprising a housing and a flow cell nozzle, a cuvette, and a droplet deflector that are fully contained in the housing.”

Appellant asserts that since Kanda describes multiple detachable parts that there is not a single housing. The argument is not commensurate in scope with the claims. There is nothing in the claims that precludes the housing from comprising, being formed from multiple structures. The housing of Kanda as shown in Figure 1 comprises multiple openings (nozzle opening…for example see the upper opening in Figure 1 and flow cell nozzle 13), a cuvette 15, and deflector plates 31 fully contained with the housing.
Group III
As to claim 5, Appellant asserts that the reference does not disclose two or more sample containers fastened to the distal end of the housing. Appellant asserts the collection tube themselves are not fastened to the sorting chamber. 
The examiner disagrees. The claim as drafted does not require the sample containers to be directly fastened to the housing. The claim does not preclude the use of any specific hardware, tool, etc. nor any structure that can be used to connect the sample containers to the housing. Here, the collection tube holder attaches the collection tubes to the housing.
Group IV 
	As to claim 68, Appellant asserts that Kanda does not disclose an agitator coupled to the sample input module. 
	The examiner disagrees. 
It is noted that the sample agitator is not defined by any specific structure. It is noted that deflection of sample (droplet) can be considered as agitation of a sample. A structure that is capable of deflecting a sample can also be considered a sample agitator. As well as any other 
Any structure that is capable “agitating” a broad, unclaimed, and unspecified sample can be subjectively categorized as an equivalent agitator. The device of Kanda includes oscillator 16, plates, deflector plates, walls and other structures directly or indirectly coupled to the sample input module that are structurally capable of agitating a sample. (paragraphs 0034, 44; Figures 1-2 and descriptions thereof). 

As to the 103 rejections:
Group I
	As to claim 3, Appellant relies upon the same or similar arguments directed to the 102 rejection which have been addressed above.
	As to Appellant’s assertion that modifying the invention would render the invention of Kanda unsatisfactory for its intended purpose, the examiner disagrees. Modifying the shape of the complimentary connective elements such as the male/female, pin (aligner)/groove to have a different complimentary/mating shape (such as that of a ball tip) would not require any special skills or knowledge beyond that of one of ordinary skill in the art nor render the invention unsatisfactory for its intended purpose.

 Group II
As to claim 6, Appellant relies upon the same or similar arguments directed to the 102 rejection which have been addressed above.

Group III
As to claim 43, Appellant relies upon the same or similar arguments directed to the 102 rejection which have been addressed above.
As to claim 45, Appellant appears to argue that since the receptacle (second container) of Neas is described as substantially fixed, that this precludes the receptacle from being “pliant”. The examiner disagrees. A receptacle can be fixed, attached to some other structure and simultaneously be pliant. It is noted as provided for in the rejection that the reference provides for numerous pliant manufacturing materials for receptacles. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN R GORDON/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798  

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.